Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on February 04, 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The Abstract has been amended.
5.	The drawings filed on 02/04/2021 are accepted by the Examiner.
6.	 Current claims 1 – 20 are pending and they are being considered for examination.

Information Disclosure Statement
7.	The IDS document filed on 02/04/2021 is acknowledged.


Priority
8.	 Priority data is based on a PCT application PCT/JP2019/032197 filed on 08/16/2019, which refers to a Japanese application JP 2018-157664, with priority 08/24/2018. Certified copies were filed to the office on 02/04/2021.


Claim Interpretation under 35 U.S.S. 112f
9.	Claims 1 – 20 limitations are not being interpreted, since they refer to the components of an image sensor, which is a physical structure used to capture images. The  first and second “unit pixels” refer to active pixel 11a and reference pixel 11b as disclosed in Fig 7. The first and second accumulation units refer to the first floating diffusion nodes FD11 and FD21 that holds the charges outputted by the photodiode PD11 and the floating diffusion nodes FD10 and FD20 for the charges generated by the photodiode PD0. As shown also in Fig 7 in paragraphs [0133 – 0136] of the printed publication of the instant application US 2021/0168317 A1, published on 06/03/2021


Allowable Subject Matter
10.	Claims 1 – 20 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: The prior/related art of record teaches,
	A light detecting device (Zhu US 2019/0289240 A1) comprising a current mirror circuit; a plurality of pixels arranged in columns and rows, the plurality of pixels including: a first pixel including a first photoelectric conversion region, a first reset transistor, a first amplification transistor, and a first selection transistor; and a second pixel including a second photoelectric conversion region, a second reset transistor, a second amplification transistor, and a second selection transistor; a transistor coupled to the first amplification transistor and the second amplification transistor; current source circuitry coupled to the first selection transistor; and a first signal line coupled to the current source circuitry and the first selection transistor, wherein the current source circuitry includes a current source, and wherein the current source circuitry further includes a switch between the current source and the first signal line.
A solid-state imaging element (Tashiro – US 2020/0066773 A1), comprising a pixel region in which a plurality of pixels are arranged, wherein each of the plurality of pixels includes: a photoelectric conversion unit, a transfer transistor, a plurality of floating diffusion units that receive charges from the photoelectric conversion unit through the transfer transistor, a reset transistor that resets the plurality of floating diffusion units, a separation transistor that performs ON/OFF control of connection of the plurality of floating diffusion units, and an amplification transistor that outputs a signal corresponding to a potential of each of the plurality of floating diffusion units, wherein, before reference potential read-out during low capacitance, a gate of the separation transistor is turned on in a state in which a drain side is in a floating state, wherein the transfer transistor performs reference potential read-out during high capacitance, wherein, after the reference potential read-out during high capacitance, the gate of the separation transistor is turned off in a state in which the drain side is in a floating state, wherein the transfer transistor performs reference potential read-out during low capacitance, and wherein a negative bias of the separation transistor when being turned off is adjusted.
	In summary, the prior art of record teaches an image sensor with a plurality of pixels including a first and a second pixels, each pixel with a photodiode, a transfer transistor, a floating diffusion or charge accumulation node, and amplifier transistor and a select transistor and including a first and a second vertical signal line and also a current mirror; however, it does not teach or reasonably suggest the combination of limitations as in the independent claims 1 and 20 and more explicitly “a switching transistor configured to control accumulation of the electric charge by the second charge accumulation unit; and an amplification transistor configured to cause a voltage corresponding to electric charges accumulated in 30the first charge accumulation unit, or the first and the second charge accumulation units, to appear in the first or the second vertical signal line, a drain of the amplification transistor of the firstDocket No. SYP329309WO01 (PNYZ-20216-PCT) 70 unit pixel is connected to the first vertical signal line, a drain of the amplification transistor of the second unit pixel is connected to the second vertical signal line, and 5a source of the amplification transistor of the first unit pixel and a source of the amplification transistor of the second unit pixel are connected to the current supply line”.

Regarding independent claims 1 and 20:
	The closest art of record teaches the prior art of record, Zhu and Tashiro teaches an image sensor with a plurality of pixels including a first and a second pixels, each pixel with a photodiode, a transfer transistor, a floating diffusion or charge accumulation node, and amplifier transistor and a select transistor and including a first and a second vertical signal line and also a current mirror; however, either alone or in combination, it fails to teach or to reasonably suggest the combination of limitations as in claims 1 and 20.
	Zhu combined with Tashiro fails to explicitly disclose:
“ a switching transistor configured to control accumulation of the electric charge by the second charge accumulation unit; and an amplification transistor configured to cause a voltage corresponding to electric charges accumulated in 30the first charge accumulation unit, or the first and the second charge accumulation units, to appear in the first or the second vertical signal line, a drain of the amplification transistor of the firstDocket No. SYP329309WO01 (PNYZ-20216-PCT) 70 unit pixel is connected to the first vertical signal line, a drain of the amplification transistor of the second unit pixel is connected to the second vertical signal line, and 5a source of the amplification transistor of the first unit pixel and a source of the amplification transistor of the second unit pixel are connected to the current supply line”. Therefore, claims 1 and 20 are allowable over the prior/related art of record.
	In regards to dependent claims 2 – 19: claims 2 – 19 depend directly or indirectly to claim 1 and they require all the limitations disclosed on claim 1, which are not taught or suggested by the prior/related art of record. On the other hand, they add new limitations to claim 1 that are not taught or suggested by the prior/related art. Therefore, claim 2 – 19 are allowed for tis dependence to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. H. Shim et al., US 2022/0070400 A1 – it teaches an image sensor comprising: a pixel array in which a plurality of pixels are arranged, wherein each pixel of the plurality of pixels comprises: a photodiode; a transfer transistor configured to transmit photocharges generated in the photodiode to a floating diffusion node; a reset transistor configured to reset the floating diffusion node to a pixel voltage; a first source follower transistor configured to amplify a potential change of the floating diffusion node and output the amplified potential change to an output node; a precharge transistor configured to precharge the output node; a first sampling transistor electrically connected between the output node and a first node; a second sampling transistor electrically connected between the output node and a second node, the second node being different from the first node; a first capacitor electrically connected between the first node and a third node; a second capacitor electrically connected between the second node and the third node; a mode transistor configured to apply the pixel voltage to the third node according to a switching operation of the mode transistor; a second source follower transistor configured to amplify and output a potential change of the first node; a first selection transistor electrically connected to the second source follower transistor and configured to output a first pixel signal to a first column line; a third source follower transistor configured to amplify and output a potential change of the second node; and a second selection transistor electrically connected to the third source follower transistor and configured to output a second pixel signal to a second column line.
2. Y. Tashiro et al., US 2020/0066773 A1 – it teaches a solid-state imaging element comprising: a pixel region in which a plurality of pixels are arranged, wherein each of the plurality of pixels includes, a photoelectric conversion unit, a transfer transistor, a plurality of floating diffusion units which receive charges from the photoelectric conversion unit through the transfer transistor, a reset transistor that resets the plurality of floating diffusion units, a separation transistor that performs ON/OFF control of connection of the plurality of floating diffusion units, and an amplification transistor that outputs a signal corresponding to a potential of each of the plurality of floating diffusion units, and before reference potential read-out during low capacitance, a gate of the separation transistor is turned on in a state in which a drain side is in a floating state, and the transfer transistor performs reference potential read-out during high capacitance, wherein after the reference potential read-out during high capacitance, the gate of the separation transistor is turned off in a state in which the drain side is in a floating state, and the transfer transistor performs reference potential read-out during low capacitance and, wherein a power supply on a drain side of the reset transistor has a configuration capable of performing potential control of the plurality of floating diffusion units, and ON/OFF switching of the amplification transistor is performed by the potential control of the plurality of floating diffusion units.
3. H. Zhu et al., US 2019/0289240 A1 – it teaches an imaging device comprising: a first pixel including a first photoelectric conversion element, a first transfer transistor, and a first amplification transistor; a second pixel including a second photoelectric conversion element, a second transfer transistor, and a second amplification transistor; a first signal line coupled to the first amplification transistor; a second signal line coupled to the second amplification transistor; a first load transistor coupled to the first signal line, the first load transistor being configured to receive a power source voltage; and a first reset transistor configured to receive the power source voltage, a gate of the first reset transistor being coupled to the first load transistor; wherein one of a source and a drain of the first amplification transistor is coupled to one of a source and a drain of the second amplification transistor, and the other of the source and the drain of the first amplification transistor is coupled to the other of the source and the drain of the second amplification transistor, further comprising: a switch circuit coupled between the first reset transistor and the first signal line, wherein the switch circuit connects one of a source and a drain of the first reset transistor to the first signal line during a reset operation of the first and second pixels such that the first signal line carries a larger current than the second signal line and, wherein the switch circuit disconnects one of the source and the drain of the first reset transistor from the first signal line during a read operation of the first and second pixels such that the first signal line and the second signal line carry a same current. It also includes a current mirror.
4. J. Bogaerts et al., US 2021/0281788 A1 – it teaches a shared-pixel circuit for use in an image sensor, comprising at least a first pixel cell and a second pixel cell, each pixel cell comprising: a photosensitive element for converting incoming photons into charge; a charge storage area operatively connectable to the photosensitive element and adapted for receiving and storing the charge accumulated by the photosensitive element; an amplification transistor adapted for receiving sensing signals representative of an amount of charge stored in the charge storage area; and a select switch coupled between the amplification transistor and a column bus; wherein the amplification transistors of the first and second pixel cell are arranged to form an input pair of a differential amplifier, the differential amplifier being configured for: receiving only one of a first sensing signal, representative of an amount of charge stored in the charge storage area of the first pixel cell, and an analog signal having a ramped signal portion, as a first input signal; and receiving a second sensing signal, representative of an amount of charge stored in the charge storage area of the second pixel cell, as a second input signal if a received first input signal corresponds to said analog signal, and receiving said analog signal as a second input signal if a received first input signal corresponds to said first sensing signal; comparing the first input signal to the second input signal; and generating, on the column bus, a bi-stable output signal based on said comparing of said input signals.
5. S. Okura, US 2020/0029049 A1 – it teaches a solid-state imaging device comprising: a pixel part having a pixel arranged therein, the pixel performing photoelectric conversion; and a reading circuit having an analog-to-digital conversion function for analog-to-digital converting a pixel signal read out from the pixel to a signal line, wherein the pixel signal read out from the pixel is at least either one of: a first pixel signal including a read-out reset signal and a read-out luminance signal that are read out in the stated order from the pixel in a first operation; and a second pixel signal including a read-out luminance signal and a read-out reset signal that are read out in the stated order from the pixel in a second operation, wherein the reading circuit includes: an amplifying part for amplifying the pixel signal; and an AD converting part for analog-to-digital converting, in connection with a search signal, the pixel signal amplified by the amplifying part, and wherein a first search signal for the first pixel signal and a second search signal for the second pixel signal are configurable such that search levels thereof are inverted.


Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697